Title: From George Washington to John Hancock, 21 March 1777
From: Washington, George
To: Hancock, John



Sir
Morristown March 21st 1777.

I was last night honoured with your Letter of the 17th Instt covering Sundry Resolutions of Congress, which shall have my attention.
Having charged Major General Greene, who will probably be in philadelphia to day, with such matters as I wished to refer to the consideration of Congress, I have nothing to trouble them with at this time, or material to inform them of. I have the Honor to be with great respect Sir Your Most Hble Servt

Go: Washington

